PER CURIAM.
Beverly Lassor challenges a final order that dismissed her action against the Agency for Persons with Disabilities. That order approved a hearing officer’s denial of Ms. Lassor’s petition for an administrative hearing. The hearing officer determined that she had no statutory right to a hearing on her claim against the Agency. We affirm.
The Agency provides services to eligible people with developmental disabilities. § 393.063(10), Fla Stat. (2005). In doing so, the Agency is authorized to contract with private businesses that actually provide the needed services. § 393.066. Ms. Lassor has been receiving services through a support coordinator, § 393.063(42), and direct services providers, § 393.063(12). She was dissatisfied with these providers, and asked for an administrative proceeding to address her concerns.
The Agency is required to provide a hearing in certain circumstances, for example, if a person’s application has been rejected or if her assistance payment has been modified or cancelled. See § 409.285, Fla. Stat. (2005); Fla. Admin. Code R. 65-2.042, 65-2.44. That is not the case here. Ms. Lassor’s application was approved and her assistance payments continue. Neither would she be entitled to a hearing under the Administrative Procedure Act, §§ 120.569, .57, because the Agency has not made a determination involving her “substantial interests.” The hearing officer correctly ruled that she was not entitled to a hearing under the statutes and administrative rules, and the Agency correctly dismissed her appeal of that order.
We understand Ms. Lassor’s frustration, but we can grant her no relief in this appeal. We do note, however, that the United States government has funded Centers for Independent Living, see 29 U.S.C. § 796 — 796(f), which might be able to assist Ms. Lassor in resolving her problems with her service providers. One of these centers, Caring & Sharing CIL, Inc., is located in Largo, Florida, with branches in Gulfport and Holiday.
Affirmed.
NORTHCUTT, SALCINES and CANADY, JJ„ Concur.